 



EXHIBIT 10.16
OMNIBUS AMENDMENT AGREEMENT
TO
EMPLOYMENT AGREEMENT
     THIS OMNIBUS AMENDMENT AGREEMENT (this “Amendment”) is made as of
December 8, 2005, by and between Century Aluminum Company, a Delaware
corporation (the “Company”), and David W, Beckley (the “Executive”).
RECITALS
     A. The Company and the Executive are parties to an Employment Agreement,
made as of January 1, 2002, as amended by that Amendment Agreement, dated as of
December 9, 2003, as amended by that Amendment Agreement, dated as of March 22,
2005, and as further amended by that Second Amendment to Employment Agreement,
dated as of June 28, 2005 (collectively, the “Employment Agreement”);
     B. The Company and the Executive are parties to a Severance Protection
Agreement, dated as of August 1, 2005 (the “SPA”);
     C. The Company desires to (i) extend the term of the Employment Agreement
and the SPA through March 31, 2006; and (ii) amend the Employment Agreement to
reflect Executive’s current Base Salary and additional compensation payments;
     D. Executive is willing to continue his employment on the terms and
conditions set forth in this Amendment;
     E. Executive and the Company have agreed to amend the Employment Agreement,
the SPA and the Consulting Agreement on the terms and conditions set forth in
this Amendment;
     NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
          1. Term of Employment. Section 1 of the Employment Agreement is hereby
amended by substituting “March 31, 2006” for “December 31, 2005” in line two.
          2. Base Salary. Section 2.1(a)(i) of the Employment Agreement is
hereby amended by substituting “25,417” for “22,667” in line one and “305,000”
for “272,000” in line six, The following new sentence in its entirety shall be
added at the end of Section 2.1(a)(i):
“In addition to the foregoing Base Salary, Executive shall, beginning January 1,
2006, be paid an additional payment of $24,000 each month during the term of
this Agreement.”


 



--------------------------------------------------------------------------------



 



          3. Term of Severance Protection Agreement. Section 1 of the SPA is
hereby amended by substituting “March 31, 2006” for “December 31, 2005” in line
three.
          4. Incorporation of Amendment Agreement. Except as explicitly set
forth in this Amendment, the parties do not intend to modify the terms and
conditions of the Employment Agreement, the SPA or the Consulting Agreement;
those terms and conditions shall remain in full force and effect, and they shall
be incorporated into this Amendment by this reference.
CENTURY ALUMINUM COMPANY

         
By:
       /s/ Craig A. Davis
 
Craig A. Davis    
 
  Chairman and Chief Executive Officer    
 
       
 
       /s/ David W. Beckley    
 
       
 
  David W. Beckley    

2